IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-519

                                        No. COA21-236

                                      Filed 2 August 2022

     North Carolina Industrial Commission, No. 14-023351

     GERALDINE M. CROMARTIE, Employee, Plaintiff,

                  v.

     GOODYEAR TIRE & RUBBER COMPANY, INC., Employer, LIBERTY MUTUAL
     INSURANCE COMPANY, Carrier, Defendants.


           Appeal by Defendants from opinion and award entered 24 November 2020 and

     order entered 23 December 2020 by the Full Commission of the North Carolina

     Industrial Commission. Heard in the Court of Appeals 8 March 2022.


           Law Offices of Kathleen G. Sumner, by Kathleen G. Sumner and David P.
           Stewart, and Jay A. Gervasi, Jr., for Plaintiff-Appellee.

           Young Moore and Henderson, P.A., by Angela Farag Craddock, for Defendants-
           Appellants.


           INMAN, Judge.


¶1         A tire manufacturing company and its insurance carrier (collectively,

     “Defendants”) appeal from an order of the Full Commission of the North Carolina

     Industrial Commission (the “Full Commission”) denying their application to

     terminate compensation payments to an employee after paying her temporary

     disability over the last eight years because she sustained an injury to her hand in the
                         CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                       2022-NCCOA-519

                                      Opinion of the Court



     course of her employment. Defendants argue the Full Commission: (1) failed to

     address whether the employee presented competent evidence to support a finding of

     total disability as a result of her work injury; and (2) erred in concluding the

     alternative position was not suitable employment for the employee. After careful

     review of the record and our precedent, we remand the opinion and award of the Full

     Commission for additional findings.

                  I.    FACTUAL AND PROCEDURAL BACKGROUND

¶2         The record below discloses the following:

¶3         Plaintiff-Appellee Geraldine M. Cromartie (“Ms. Cromartie”) had worked for

     Defendant-Appellant Goodyear Tire and Rubber Co. (“Goodyear”) for over 16 years

     as a machine operator in Goodyear’s tire production facility in Fayetteville, North

     Carolina when she injured her hand on 30 May 2014. While performing her duties

     as a machine operator, Ms. Cromartie sustained a severe laceration to her right hand,

     requiring sutures. She developed a painful raised scar that did not heal.

¶4         Ms. Cromartie initially received a medical recommendation to refrain from

     work until 11 July 2014, so she was placed off-duty and began receiving temporary

     total disability payments of $904.00 per week. Before her injury, Ms. Cromartie had

     worked up to 42 hours per week and earned an average weekly wage of $1,413.33.

     Ms. Cromartie returned to work in her machine operator position on schedule, with

     no restrictions.
                        CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                        2022-NCCOA-519

                                       Opinion of the Court



¶5         After returning to work, Ms. Cromartie complained of continued pain and

     swelling from her scar. Goodyear sent Ms. Cromartie to Doctor James Post (“Dr.

     Post”). Dr. Post noted Ms. Cromartie experienced “knifelike pain” in the back of her

     right hand when she attempted to grip anything with that hand. He determined Ms.

     Cromartie had a “right thumb symptomatic hypertrophic scar with distal neuroma

     formation of the branch of the radial sensory nerve.” Dr. Post recommended Ms.

     Cromartie return to work with restrictions—no lifting anything greater than five

     pounds and no forceful gripping for four weeks. On 21 July 2014, Goodyear placed

     Ms. Cromartie out of work because Goodyear could not accommodate her work

     restrictions. Goodyear reinstated Ms. Cromartie’s temporary disability compensation

     at that time.

¶6         Ms. Cromartie returned to Dr. Post for treatment several times in August and

     September and on 11 September 2014, Dr. Post performed a scar revision with

     excision procedure on Ms. Cromartie’s right hand. Dr. Post recommended different

     work restrictions: no lifting anything greater than five pounds and no pushing or

     pulling greater than 40 pounds.

¶7         On 14 October 2014, Ms. Cromartie returned to a restricted duty assignment

     teaching safety courses at Goodyear to accommodate her work restrictions. On 3

     December 2014, Dr. Post modified her work restrictions once more: no lifting greater

     than 15 pounds and no pushing or pulling greater than 40 pounds. He also ordered
                         CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                        2022-NCCOA-519

                                       Opinion of the Court



     that Ms. Cromartie attend physical therapy sessions through 5 January 2015. Ms.

     Cromartie returned to work light duty on 3 February 2015. As of 3 March 2015, Dr.

     Post detected no significant improvement in Ms. Cromartie’s symptoms, noted a

     diagnosis of “neuroma,” and ordered she complete a functional capacity evaluation

     (“FCE”).

¶8         On 14 April 2015, Lauri Jugan, PT, (“Ms. Jugan”) conducted an FCE on Ms.

     Cromartie but was unable to determine Ms. Cromartie’s functional capabilities

     because she had “failed to give maximum voluntary effort.” On 21 April 2015, Dr.

     Post determined Ms. Cromartie had reached maximum medical improvement and

     rated her right upper extremity seven percent permanent partial disability. Noting

     the inconclusive FCE, Dr. Post assigned Ms. Cromartie permanent work restrictions

     of no lifting greater than 20 pounds and no repetitive forceful gripping or grasping.

     Ms. Cromartie continued working in the light duty position, and Goodyear did not

     offer her a different permanent position.

¶9         In May 2015, Goodyear and Ms. Cromartie entered into a Consent Agreement,

     approved by the Deputy Commissioner, authorizing a one-time evaluation with

     plastic surgeon Doctor Anthony DeFranzo (“Dr. DeFranzo”) and requiring Ms.

     Cromartie to engage in a repeat FCE of her hand. Per the agreement, Defendants

     acknowledged Ms. Cromartie “sustained a compensable injury by accident to her

     right hand pursuant to [N.C. Gen. Stat. §] 97-18(b).” In August 2015, Dr. DeFranzo
                           CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                           2022-NCCOA-519

                                          Opinion of the Court



       evaluated Ms. Cromartie, diagnosed her with complex regional pain syndrome, and

       suggested sedentary work with no lifting over 10 pounds.

¶ 10         On 30 September 2015, Ms. Jugan repeated the FCE on Ms. Cromartie, and

       determined, among other things, that Ms. Cromartie’s right hand was limited to 20

       pounds lifting, 30 pounds pulling, 39 pounds pushing, and 12.5 pounds lifting above

       the shoulder, demonstrating her capacity for a “[m]edium demand vocation.”

¶ 11         On 3 November 2015, Goodyear sent Ms. Cromartie for an independent

       medical evaluation with Doctor Richard Ramos (“Dr. Ramos”). Dr. Ramos diagnosed

       her with neuropathic pain of her right hand and symptoms of complex regional pain

       syndrome and suggested she would benefit from pain management medication.

       Goodyear reinstated temporary total disability compensation on 10 November 2015.

¶ 12         Ms. Cromartie continued treatment with Dr. Ramos and Dr. Post over the next

       two years. In June 2017, Dr. Post reaffirmed he could not offer Ms. Cromartie further

       medical treatment and maintained the same permanent work restrictions he had

       previously prescribed. In the same month, Dr. Ramos determined Ms. Cromartie was

       at maximum medical improvement and released her from his care.

¶ 13         Goodyear’s job-matching contractor identified a position in compliance with

       Dr. Ramos’s work restrictions for Ms. Cromartie: “Production Service Truck

       Carcasses” (“Carcass Trucker”). The position primarily consisted of driving a truck

       to deliver parts of tires, referred to as “carcasses,” to and from building stations and
                           CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                           2022-NCCOA-519

                                          Opinion of the Court



       storage over a 12-hour shift. In particular, the position required driving the truck for

       12 hours, rarely lifting up to 25 pounds when carcasses fell from the trailer, and 30

       pounds of force, which can be split between each hand by 15 pounds lifting and 15

       pounds pushing, to replace the truck’s battery.

¶ 14         In February 2018, Goodyear requested Dr. Ramos review and approve the

       position if he agreed the position was within Ms. Cromartie’s work restrictions. On

       1 March 2018, Dr. Ramos approved the position for Ms. Cromartie, and on 6 March

       2018, Goodyear formally offered Ms. Cromartie a job as Carcass Trucker. She refused

       the offer. On 16 March 2018, Defendants filed a “Form 24 Application to Terminate

       or Suspend Payment of Compensation” with the Industrial Commission, asserting

       Ms. Cromartie unjustifiably refused suitable employment.

¶ 15         On 29 March 2018, Ms. Cromartie returned to Dr. DeFranzo, the plastic

       surgeon who had evaluated her three years earlier, with a Workers’ Compensation

       Medical Status Questionnaire. Dr. DeFranzo assigned permanent restrictions of

       “light duty” and “sedentary” work that required Ms. Cromartie not to lift more than

       10 pounds. On 26 April 2018, the Special Deputy Commissioner denied Defendants’

       Form 24 application, concluding Ms. Cromartie was justified in refusing the Carcass

       Trucker position in part because it did not fall within the sedentary work limitations

       assigned by Dr. DeFranzo. Defendants appealed the order denying suspension of Ms.

       Cromartie’s benefits and contested Ms. Cromartie’s disability.
                           CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                          2022-NCCOA-519

                                         Opinion of the Court



¶ 16         Upon Goodyear’s request, on 26 September 2018, Ms. Cromartie underwent an

       additional examination with Doctor Marshall Kuremsky (“Dr. Kuremsky”).         Dr.

       Kuremsky “subjectively” believed Ms. Cromartie could return to work without

       restrictions after confirmation from a third FCE and that she could perform the

       Carcass Trucker position. Based on Dr. Kuremsky’s recommendation, Goodyear

       again offered Ms. Cromartie the position of Carcass Trucker on 2 October 2018. Ms.

       Cromartie again refused the position.

¶ 17         One month later, on 5 November 2018, Goodyear approved Ms. Cromartie’s

       application for medical retirement.       Ms. Cromartie was eligible for medical

       retirement because she had already qualified for Social Security Disability.

¶ 18         In February 2019, Defendants’ appeal of the Special Deputy Commissioner’s

       order came before the Deputy Commissioner for an evidentiary hearing. The Deputy

       Commissioner filed an opinion and award on 10 January 2020, concluding that Ms.

       Cromartie was disabled following her receipt of Social Security Disability benefits

       and Goodyear’s negotiated pension disability plan. The Deputy Commissioner gave

       “great weight” to the medical opinion of Dr. DeFranzo, compared to the opinions of

       the other medical experts, and his recommendation that Ms. Cromartie should be

       limited to sedentary work and concluded the Carcass Trucker position was not

       suitable employment for Ms. Cromartie.            Defendants appealed to the Full

       Commission.
                            CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                               2022-NCCOA-519

                                          Opinion of the Court



¶ 19         Following a hearing on 16 June 2020, the Full Commission filed its opinion

       and award on 24 November 2020. The Full Commission afforded the greatest weight

       to the expert opinion of treating surgeon Dr. Post and found that (1) Ms. Cromartie

       had reached maximum medical improvement on 21 April 2015 and (2) her permanent

       work restrictions were those assigned by Dr. Post on that date, including no lifting

       over 20 pounds with her right arm and no repetitive forceful gripping or grasping

       with her right hand. The Full Commission found and then concluded that the Carcass

       Trucker position “is outside of [Ms. Cromartie]’s permanent restrictions because on

       its face, without any of the modifications explained . . . , the job requires lifting over

       20 pounds.”     It further concluded the Deputy Commissioner properly denied

       Defendants’ application to terminate compensation payments because Defendants

       failed to demonstrate Ms. Cromartie “has the ability to earn pre-injury wages in the

       same employment after reaching maximum medical improvement.”

¶ 20         On 4 December 2020, Defendants filed a motion for reconsideration, asserting

       the Full Commission had failed to enter findings of fact and conclusions of law

       addressing the issue of whether Ms. Cromartie remained totally disabled. The Full

       Commission denied Defendants’ motion on 23 December 2020. Defendants appeal

       the Full Commission’s opinion and award and its order denying their motion for

       reconsideration to this Court.

                                         II.     ANALYSIS
                            CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                          2022-NCCOA-519

                                         Opinion of the Court



       A. Standard of Review

¶ 21         In our review of an award from the Full Commission, we are limited to a

       determination of “(1) whether the findings of fact are supported by competent

       evidence, and (2) whether the conclusions of law are supported by the findings.”

       McAuley v. N.C. A&T State Univ., 280 N.C. App. 473, 2021-NCCOA-657, ¶ 8 (citation

       omitted). “As long as the Commission’s findings are supported by competent evidence

       of record, they will not be overturned on appeal.” Rackley v. Coastal Painting, 153

       N.C. App. 469, 472, 570 S.E.2d 121, 124 (2002). The Commission’s “conclusions of

       law are reviewable de novo.” Whitfield v. Lab. Corp. of Am., 158 N.C. App. 341, 348,

       581 S.E.2d 778, 783 (2003) (citation omitted).

¶ 22         “[T]he Workers’ Compensation Act should be liberally construed, whenever

       appropriate, so that benefits will not be denied upon mere technicalities or strained

       and narrow interpretations of its provisions.” Booth v. Hackney Acquisition Co., 270

       N.C. App. 648, 653, 842 S.E.2d 171, 175 (2020) (citation omitted).

       B. Disability

¶ 23         As an initial matter, Ms. Cromartie alleges the issue of her disability is not yet

       ripe. We disagree.

¶ 24         “[O]nce an injured employee reaches maximum medical improvement, either

       party can seek a determination of permanent loss of wage-earning capacity.” Pait v.

       Se. Gen. Hosp., 219 N.C. App. 403, 412, 724 S.E.2d 618, 625 (2012) (quotation marks
                           CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                           2022-NCCOA-519

                                          Opinion of the Court



       and citation omitted). In Pait, this Court held that so long as competent evidence

       before the Commission indicated that the worker’s condition had reached maximum

       medical improvement, “the parties’ dispute as to the extent of plaintiff’s disability

       and defendants’ liability therefor was ripe for the Commission’s hearing.” Id.

¶ 25         In Finding of Fact 34, the Full Commission determined that Ms. Cromartie

       had reached maximum medical improvement more than seven years ago, in April

       2015. The issue of Ms. Cromartie’s disability became ripe for determination by the

       Commission on the date she reached maximum medical improvement. See id. We

       now address the merits of Defendants’ arguments.

          1. Insufficient Findings about Ms. Cromartie’s Disability

¶ 26         Defendants assert the Full Commission erred in failing to determine Ms.

       Cromartie’s total disability status.     We agree and remand this matter to the

       Commission to make necessary factual findings.            The Full Commission, in its

       discretion, may make additional findings based on the record before it or receive

       additional evidence.

¶ 27         When reviewing workers’ compensation claims, “[t]he Full Commission must

       make definitive findings to determine the critical issues raised by the evidence[.]”

       Bryant v. Weyerhaeuser Co., 130 N.C. App. 135, 139, 502 S.E.2d 58, 61-62 (1998)

       (quotation marks and citation omitted). “[W]hile the Commission is not required to

       make findings as to each fact presented by the evidence, it is required to make specific
                           CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                          2022-NCCOA-519

                                         Opinion of the Court



       findings with respect to crucial facts upon which the question of Plaintiff’s right to

       compensation depends.” Powe v. Centerpoint Human Servs., 226 N.C. App. 256, 262,

       742 S.E.2d 218, 222 (2013) (cleaned up). When “the question of [Plaintiff’s] disability

       affects Plaintiff’s right to compensation, the Commission is required to make explicit

       findings on the existence and extent of that disability when it is in dispute.” Id. If

       the Full Commission fails to make specific findings of fact, we must remand the issue

       to the Commission for a determination. See Johnson v. Southern Tire Sales & Serv.,

       358 N.C. 701, 708, 599 S.E.2d 508, 513 (2004) (remanding the issue of disability to

       the Commission “for the purpose of making adequate findings of fact”).

¶ 28         Our General Statutes define disability as “incapacity because of injury to earn

       the wages which the employee was receiving at the time of the injury in the same or

       any other employment.” N.C. Gen. Stat. § 97-2(9) (2021). To support an award of

       disability compensation, an employee must prove:

                    (1) that plaintiff was incapable after his injury of earning
                    the same wages he had earned before his injury in the same
                    employment, (2) that plaintiff was incapable after his
                    injury of earning the same wages he had earned before his
                    injury in any other employment, and (3) that this
                    individual’s incapacity to earn was caused by plaintiff’s
                    injury.

       Hilliard v. Apex Cabinet Co., 305 N.C. 593, 595, 290 S.E.2d 682, 683 (1982). An

       employee may satisfy this burden in one of the following ways:

                    (1) the production of medical evidence that he is physically
                            CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                           2022-NCCOA-519

                                          Opinion of the Court



                    or mentally, as a consequence of the work related injury,
                    incapable of work in any employment; (2) the production of
                    evidence that he is capable of some work, but that he has,
                    after a reasonable effort on his part, been unsuccessful in
                    his effort to obtain employment; (3) the production of
                    evidence that he is capable of some work but that it would
                    be futile because of preexisting conditions, i.e., age,
                    inexperience, lack of education, to seek other employment;
                    or (4) the production of evidence that he has obtained other
                    employment at a wage less than that earned prior to the
                    injury.

       Russell v. Lowes Prod. Distrib., 108 N.C. App. 762, 765, 425 S.E.2d 454, 457 (1993)

       (citations omitted). Once the employee has established the existence and extent of

       disability, the burden shifts to the employer to demonstrate that it has offered the

       employee suitable employment. See Smith v. Sealed Air Corp., 127 N.C. App. 359,

       361, 489 S.E.2d 445, 446-47 (1997).

¶ 29         Defendants compare this case to Powe. In Powe, the employer acknowledged

       that a compensable injury occurred and commenced payment of temporary total

       disability, but the employer disputed “the continuing status of Plaintiff’s disability.”

       226 N.C. App. at 261-62, 742 S.E.2d at 222. Though the issue of disability was before

       the Full Commission, it made “insufficient factual findings” and “reached no

       conclusions on the disputed question of disability.” Id. at 262, 742 S.E.2d at 222. We

       remanded the case to the Full Commission to enter “explicit findings on the existence

       and extent of [Plaintiff’s] disability.” Id. at 262, 264, 742 S.E.2d at 222-23.

¶ 30         In this case, like the employer in Powe, Goodyear has acknowledged that Ms.
                             CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                              2022-NCCOA-519

                                             Opinion of the Court



       Cromartie had suffered a compensable injury and paid her temporary total disability.

       However, like the employer in Powe, throughout “every level” of litigation, id. at 262,

       742 S.E.2d at 222, Defendants have disputed whether Ms. Cromartie remained

       totally disabled. Similar to the Full Commission in Powe, even though the critical

       issue of disability was before the Full Commission in this case, the Commission made

       no findings or conclusions about whether Ms. Cromartie remained disabled.1 Since

       the question of Ms. Cromartie’s disability affects her right to compensation, the

       Commission must make express findings about Ms. Cromartie’s disability status. See

       id.

¶ 31          We remand to the Full Commission for it to enter “explicit findings on the

       existence and extent of [Ms. Cromartie’s] disability[.]” Id.




       1We note that while the Full Commission did not include explicit findings on the existence
       or extent of Ms. Cromartie’s disability, the Deputy Commissioner did include findings and
       conclusions of law regarding Ms. Cromartie’s disability in its decision:

                     5. . . . Based on the preponderance of the evidence, the
                     undersigned concludes that Employee has met her burden of
                     proving disability based upon the medical evidence in this as
                     well as the fact that she qualified for Social Security Disability
                     benefits and the defendant-employer’s negotiated Pension
                     Disability Plan, based upon the determination that she was
                     “permanently incapacitated” and “totally disabled.”

       The Deputy Commissioner’s findings and conclusions are, however, superseded by the Full
       Commission’s findings and conclusions. See Jenkins v. Piedmont Aviation Servs., 147 N.C.
       App. 419, 427, 557 S.E.2d 104, 109 (2001) (“The deputy commissioner’s findings of fact are
       not conclusive; only the Full Commission’s findings of fact are conclusive.” (citation omitted)).
                            CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                            2022-NCCOA-519

                                           Opinion of the Court



          2. Suitability of Alternative Employment Position

¶ 32          Goodyear further asserts the Full Commission erred in determining the

       Carcass Trucker position was not suitable employment for Ms. Cromartie.                 We

       disagree.

¶ 33          We have defined suitable employment as “any job that a claimant is capable of

       performing considering [her] age, education, physical limitations, vocational skills

       and experience.” Griffin v. Absolute Fire Control, Inc., 269 N.C. App. 193, 200, 837

       S.E.2d 420, 425 (2020) (citation omitted). “If an injured employee refuses suitable

       employment . . . , the employee shall not be entitled to any compensation[.]” N.C.

       Gen. Stat. § 97-32 (2021). The burden of proof is first on the employer “to show that

       an employee refused suitable employment.”           Wynn v. United Health Servs./Two

       Rivers Health-Trent Campus, 214 N.C. App. 69, 74, 716 S.E.2d 373, 379 (2011)

       (citation omitted). “Once the employer makes this showing, the burden shifts to the

       employee to show that the refusal was justified.” Id. (citation omitted).

¶ 34          In its opinion and award, the Full Commission concluded, “Defendant-

       Employer’s Production Service Truck Carcasses position, unless modified in several

       aspects, is not within Plaintiff’s physical limitations. . . . and is therefore not suitable

       post-MMI employment.”         We hold the Full Commission’s findings support its

       conclusion about the suitability of the Carcass Trucker position. See McAuley, ¶ 8.

¶ 35          Relying on Dr. Post’s testimony and giving less weight to the testimony from
                           CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                          2022-NCCOA-519

                                         Opinion of the Court



       other doctors, the Full Commission found by a preponderance of the evidence that

       “[Ms. Cromartie] reached [maximum medical improvement] on April 21, 2015 and

       her permanent work restrictions are the restrictions assigned by Dr. Post on that

       date, including no lifting over 20 pounds with her right arm and no repetitive forceful

       gripping or grasping with her right hand.” The Full Commission determined the

       demands of the Carcass Trucker position exceeded the restrictions prescribed by Dr.

       Post:

                    [T]he Production Service Truck Carcasses position is
                    outside of [Ms. Cromartie]’s permanent restrictions
                    because on its face, without any of the modifications
                    explained by Mr. Murray or Ms. Flantos, the job requires
                    lifting over 20 pounds. Accordingly, the Full Commission
                    further finds that [Goodyear’s] March 16, 2018 Form 24
                    was properly disapproved because the job [Ms. Cromartie]
                    refused was not within her restrictions.

¶ 36           These findings were supported by competent evidence. See id. The Carcass

       Trucker position required 12 hours of driving while gripping the steering wheel,

       occasionally lifting 25 pounds, and pushing or pulling 30 pounds total. During his

       testimony, Dr. Ramos noted the requirements of this position did not comply with Ms.

       Cromartie’s permanent work restrictions. Both Dr. DeFranzo and Dr. Post testified

       that they did not approve the Carcass Trucker position because it did not comply with

       Ms. Cromartie’s permanent work restrictions.             Despite Goodyear’s plea to the

       contrary, we cannot reweigh the evidence. See Adams v. AVX Corp., 349 N.C. 676,
                              CROMARTIE V. GOODYEAR TIRE & RUBBER CO.

                                             2022-NCCOA-519

                                            Opinion of the Court



       681, 509 S.E.2d 411, 414 (1998) (“[T]his Court does not have the right to weigh the

       evidence and decide the issue on the basis of its weight. The court’s duty goes no

       further than to determine whether the record contains any evidence tending to

       support the finding.” (quotation marks and citation omitted)); Deese v. Champion Int’l

       Corp., 352 N.C. 109, 115, 530 S.E.2d 549, 552 (2000) (“The Commission is the sole

       judge of the credibility of the witnesses and the weight to be given their testimony.”

       (citation omitted)).

                                     III.     CONCLUSION

¶ 37         For the reasons set forth above, we remand to the Full Commission for further

       findings not inconsistent with this opinion.

             REMANDED.

             Judges MURPHY and ARROWOOD concur.